the president pronounced the court’s opinion, “ that the deed from Scott to Minor, stated in the bill of exceptions, though proper evidence of a conveyance from the former to the latter, yet was no evidence, without other proof, of the authority of Scott to sell and convey under the several acts of congress recited therein ; and that the judge of the Superior Court erred in his instruction to the jury, that it was sufficient evidence ; if such instruction, without separating the law from the fact, would in any case be proper.”(1)
Judgment reversed; verdict set aside; and cause remand? ed for a new trial.

 Note. That this instruction was improper, see Fisher’s executor v. Duncan and Turnbull, 1 H. and M. 564.